HOOD, Judge.
Plaintiff, Richard W. Bowen, appealed from a judgment signed by the trial court on April 4, 1972. The appellant has not filed a brief in this court, and neither he nor his attorney appeared on the date the case was scheduled for argument. Neither has the appellant filed a written pleading or a written instrument of any kind negating an intent to abandon the appeal. No explanation has been given for his failure to appear. Under those circumstances we consider the appeal as having been abandoned and have concluded that the appeal should be dismissed. See Uniform Rules, Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S.; Hollier v. Smith, 250 So.2d 497 (La.App. 3 Cir. 1971).
For these reasons the appeal taken in this suit by plaintiff, Richard W. Bowen, is dismissed at his costs.
Appeal dismissed.